Case 1:18-cv-25389-RNS Document 34 Entered on FLSD Docket 06/20/2019 Page 1 of 1



                              United States District Court
                                        for the
                              Southern District of Florida

  Nasim Hara, and others, Plaintiffs,      )
                                           )
  v.                                       )
                                           ) Civil Action No. 18-25389-Civ-Scola
  Royal Caribbean Cruises LTD.,            )
  Defendant.                               )

                             Order Approving Settlement
         The parties to this action have filed their settlement agreement under
  seal for the Court’s approval. (ECF No. 33.) Having reviewed the record, the
  Guardian Ad Litem’s report, the relevant legal authorities, and the settlement
  agreement, the Court finds the settlement agreement fair and reasonable. The
  Court hereby approves the settlement agreement.
         In accordance with the agreement and the Court prior order appointing
  guardian ad litem, by July 22, 2019, the Plaintiffs are directed to file either: (1)
  a stipulation of dismissal, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii);
  or (2) a motion to dismiss consistent with Rule 41(a)(2).
         If the Plaintiffs file a stipulation of dismissal under Rule 41(a)(1)(A)(ii) and
  the parties wish to have this Court retain jurisdiction to enforce any settlement
  agreement, the stipulation of dismissal must include the following sentence:
  “The effectiveness of this stipulation of dismissal is conditioned upon the
  Court’s entry of an order retaining jurisdiction to enforce the terms of the
  parties’ settlement agreement.” This sentence is necessary because a
  stipulation of dismissal is otherwise self-executing and deprives the Court of
  jurisdiction to do anything further. See Anago Franchising, Inc. v. Shaz, LLC,
  677 F.3d 1272, 1280 (11th Cir. 2012).
         The Court thanks the pro bono Guardian Ad Litem, Paul Hoffman, for his
  assistance in this matter.
        Done and ordered at Miami, Florida, on June 20, 2019.

                                                ___________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
